            Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,
                                                            Case No. 18-CR-2846 MV
       v.

RAYMOND LOPEZ, JR.,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant Raymond Lopez Jr.’s (“Mr. Lopez’s”)

Motion for Compassionate Release. Doc. 50. The government filed a response [Doc. 51] and Mr.

Lopez filed a reply [Doc. 54]. The parties then filed supplemental briefing [Docs. 56, 57] at the

Court’s request [Doc. 55]. Having considered the briefing, relevant law, and being otherwise fully

informed, the Court finds that Mr. Lopez’s motion is well taken and will be GRANTED.

Exercising its authority to modify Mr. Lopez’s sentence for extraordinary and compelling reasons

under 18 U.S.C. § 3582(c)(1)(A)(i), the Court will reduce his term of imprisonment to time served

and place him in home confinement for the approximately nine months remaining on his custodial

sentence.

                                       BACKGROUND

       This case began with Mr. Lopez’s arrest on August 1, 2018. See Doc. 2. On March 6,

2019, he pled guilty to Counts 1 and 2 of a five-count Indictment charging him with Distribution

of Oxycodone and Distribution of Fentanyl in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).

See Doc. 33 at ¶ 3. He also pled guilty to Counts 1, 2, and 3 of a three-count Information again

charging him with Distribution of Fentanyl in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).
            Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 2 of 9



See id. The charges arose from Mr. Lopez’s unlawful sale of fentanyl and oxycodone pills to an

undercover agent with the Drug Enforcement Agency (DEA) on five occasions in the spring of

2018. See id. at ¶¶ 6–23; see also Docs. 14, 29.

        On November 14, 2019, the Court sentenced Mr. Lopez to 36 months of imprisonment in

the Bureau of Prisons (BOP) on each of the five counts, to run concurrently, followed by three

years of supervised release.1 See Doc. 49 at 3–4. He was never transferred to a BOP facility,

however, and is instead serving his sentence at the Otero County Correctional Facility in

Chapparal, New Mexico, where, as the Court will describe below, there are now signs of an

emerging COVID-19 outbreak. See Doc. 50 at 1. Because Mr. Lopez spent over 15 months in

custody prior to sentencing [Doc. 33 at 2], he is currently expected to be released on February 19,

2021 [Doc. 50 at 1]. He now moves the Court to reduce his term of imprisonment to time served

under 18 U.S.C. § 3582(c)(1)(A)(i) due to his underlying health conditions and “the threat that

COVID-19 poses to his well-being” at Otero County. See Doc. 50 at 1.

                                                  STANDARD

        Under 18 U.S.C. § 3582(c)(1)(A)(i), federal courts are permitted to reduce a defendant’s

term of imprisonment and/or modify their conditions of supervised release if, after a consideration

of the factors set forth in 18 U.S.C. § 3553(a), “extraordinary and compelling reasons warrant such

a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Prior to the passage of the First Step Act of 2018, only

the director of the BOP could move for a reduction under the statute, leaving federal prisoners

powerless to apply for compassionate release on their own behalf. See First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (2018). However, in a section of the Act titled “Increasing



1
  The Court also imposed its sentence to run concurrent to any terms of imprisonment to be imposed in two state cases
in which Mr. Lopez had pending probation revocation hearings. See Doc. 49 at 3, Doc. 33 at ¶¶ 60–61. The Court
understands that those revocation hearings are still pending.

                                                         2
          Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 3 of 9



the Use and Transparency of Compassionate Release,” Congress amended the law to allow

defendants to move for sentence reductions under § 3582(c)(1)(A)(i) once they have “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on [their] behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Id.

       Since the passage of the First Step Act, courts have disagreed about what constitutes

“extraordinary and compelling reasons” warranting relief. Some courts continue to look to a policy

statement from the United States Sentencing Commission listing several circumstances in which

“extraordinary and compelling reasons” exist, including where the defendant is suffering from a

terminal illness or a “serious physical or medical condition… that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” See, e.g., United States v. Willis, 382 F. Supp.

3d 1185, 1187–88 (D.N.M. 2019) (applying U.S.S.G. § 1B1.13); United States v. Gutierrez, No.

05-CR-0217 RB, 2019 WL 1472320, at *2 (D.N.M. Apr. 3, 2019) (unreported) (same). The policy

statement also limits relief to those defendants who are “not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” See U.S.S.G. § 1B1.13(2).

       Other courts have held that because the policy statement in question predates the First Step

Act and refers only to motions brought by the director of the BOP, it is no longer an “applicable

policy statement” that courts must consider under § 3582(c)(1)(A) and should not therefore limit

the meaning of “extraordinary and compelling reasons” warranting relief. See, e.g., United States

v. Brown, 411 F. Supp. 3d. 446, 449–51 (S.D. Iowa 2019) (listing cases). Although the Tenth

Circuit has yet to resolve this issue definitively, it recently applied the policy statement in an

unpublished opinion analyzing a motion for a sentence reduction under § 3582(c)(1)(A). See



                                                   3
          Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 4 of 9



United States v. Saldana, 2020 WL 1486892, at *2 (10th Cir. Mar. 26, 2020) (unpublished).

       Despite their disagreements about the precise definition of “extraordinary and compelling

reasons” justifying compassionate release, many courts over the past two months have agreed that

such reasons exist in cases involving defendants whose serious underlying health conditions place

them at an elevated risk of infection and death from COVID-19 while in custody. See United

States v. McCarthy, No. 3:92-CR-0070 (JCH), 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020)

(unreported) (listing cases releasing defendants with risk factors for COVID-19, including asthma,

diabetes, and compromised immune systems). Some courts have based their finding on the

Sentencing Commission’s catch-all provision for “other” extraordinary and compelling reasons in

Application Note 1(D) to U.S.S.G. § 1B1.13. See, e.g., United States v. Gonzalez, No. 2:18-CR-

02323-TOR-15, 2020 WL 1536155, at *2 (E.D. Wash. Mar. 31, 2020) (unreported). Other courts

have done so under a plain reading of § 3582(c)(1)(A) after concluding that the policy statement

no longer applies. See, e.g., United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL

1627331, at *1, 6 (E.D. Pa. Apr. 1, 2020) (unreported) (stating that, for the defendant, “nothing

could be more extraordinary and compelling than this pandemic.”). Still other courts, including

some in the Tenth Circuit, have expressed concerns about prisoner safety during the COVID-19

pandemic but have denied requests for compassionate release due to the defendants’ failure to

exhaust their administrative remedies within the BOP. See, e.g., United States v. Walker, No. 13-

CR-10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (unreported).

                                          DISCUSSION

       Before addressing the merits of Mr. Lopez’s motion, the Court first notes that he is eligible

to apply for relief in this Court because he has “fully exhausted all administrative rights” to apply

for compassionate release within the BOP under § 3582(c)(1)(A). The reason for administrative



                                                 4
           Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 5 of 9



exhaustion here is straightforward: because Mr. Lopez is not in federal custody, he is unable to

apply for compassionate release through the BOP’s normal administrative process. See Doc. 56

Ex. 1 (email from BOP regional counsel advising defense counsel in this case that he is “not aware

of any means that a warden at a county jail facility would have to act on a compassionate release

request”); Ex. 2 (letter from the United States Attorney’s Office for the District of New Jersey

conceding that a defendant in a different case had exhausted his administrative remedies because

he could not apply for compassionate release while in local custody). The government has

additionally represented that because the BOP is not currently moving inmates between facilities,

it has “no active plans [to move Mr. Lopez] to a federal BOP facility.” See Doc. 57 at 1. Both

parties accordingly agree that because Mr. Lopez has no way to apply to compassionate release

through the BOP, he has satisfied § 3582(c)(1)(A)’s exhaustion requirement and is eligible to apply

for relief in this Court. See id. at 2, Doc. 56 at 4.

        On the merits, Mr. Lopez argues that his age and underlying health conditions, when

combined with his increased risk of exposure to COVID-19 in custody, provide extraordinary and

compelling reasons to grant him compassionate release. See generally Doc. 50. He points to the

fact that he is 62 years old and suffers from high blood pressure and type II diabetes, the latter of

which required the amputation of two of his toes and part of his left leg. See Doc. 33 at ¶¶ 113–

115, Doc. 50 at 2, Doc. 54 at 7. He then argues that both of these conditions put him at an elevated

risk of infection and death from COVID-19, pointing to a statement from the American Diabetes

Association that diabetic individuals in China “had much higher rates of serious complications and

death [from COVID-19] than people without diabetes” and a study from the Centers for Disease

Control (CDC) which found that 50 percent of individuals with underlying conditions hospitalized

for COVID-19 had high blood pressure. See Doc. 54 at 6–7 (citations omitted). Mr. Lopez further



                                                    5
          Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 6 of 9



argues that his risk of contracting COVID-19 is greatly increased by his continued incarceration

because “[c]onditions of imprisonment create the ideal environment for the transmission of

contagious diseases.” Id. at 10. In support, he attaches a “Declaration for Persons in Detention

and Detention Staff” from Chris Breyer, M.D., MPH, a Professor of Epidemiology at the Johns

Hopkins Bloomberg School of Public Health, which states among other things that it is “an urgent

priority in this time of national public health emergency to reduce the number of persons in

detention as quickly as possible.” Doc. 54 Ex. 1 at 3.

       In response, the government argues that while underlying medical conditions that raise a

defendant’s risk of serious illness from COVID-19 “may satisfy the standard of ‘extraordinary and

compelling reasons’” in some cases, Mr. Lopez’s conditions in this case are not so severe as to

meet the Sentencing Commission’s definition of that term. See Doc. 51 at 20. The government

also points out in its response that the staff at Otero County have adopted safety precautions to

guard against the spread of COVID-19 and that, as of the time of filing on April 23, 2020, the

facility had not detected any cases of the virus among its 1,140 inmates. See id. at 5. In its more

recent response to the Court’s request for supplemental briefing filed on May 7, however, the

government acknowledges that one staff member and one female inmate at Otero County had

tested positive since its earlier filing. See Doc. 57 at 2. The Court has subsequently been informed

by the United States Marshals Service that at least four female inmates at Otero County have now

tested positive for COVID-19 and that several male inmates are also being tested for the virus after

exhibiting symptoms.

       The Court finds that Mr. Lopez’s age and underlying health conditions, which put him at a

significantly increased risk of serious illness or even death from COVID-19, constitute

“extraordinary and compelling reasons” warranting his compassionate release under §



                                                 6
          Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 7 of 9



3582(c)(1)(A) when combined with what appears to be an emerging outbreak of the virus at the

facility in which he is presently incarcerated. The severity of Mr. Lopez’s health conditions is

apparent from his presentence report, which describes how Mr. Lopez’s diabetes has already led

to the amputation of two of his toes, which in turn led to complications resulting in the amputation

of part of his left leg. See Doc. 33 at ¶ 115. The presentence report additionally notes that Mr.

Lopez’s father died of complications from diabetes at the age of 63, just one year older than Mr.

Lopez is today. See id. at ¶ 89.

       The seriousness of the risk that Mr. Lopez faces from COVID-19 is also apparent. The

emerging outbreak at Otero County is consistent with the concerns expressed by public health

officials like Dr. Breyer about the difficulty of implementing effective preventative measures like

social distancing in a prison environment [see Doc. 54 Ex. 1], concerns that have been proven to

be more than justified over the past few months. The BOP now reports that 3,379 federal inmates

and 250 staff have tested positive for COVID-19 at 51 federal facilities and 22 residential reentry

centers across the country, numbers that do not appear to include federal inmates like Mr. Lopez

who are currently housed at state and local facilities. See COVID-19 Cases, Federal Bureau of

Prisons, available at https://www.bop.gov/coronavirus/ (last accessed on May 12, 2020).

Tragically, 49 federal inmates have died from the virus so far. See id.

       The Court finds that these unprecedented circumstances give rise to “extraordinary and

compelling reasons” for compassionate release in the case of a defendant like Mr. Lopez, whose

age and serious underlying health conditions put him at an increased risk of severe illness or death

from COVID-19. See § 3582(c)(1)(A). To the extent that the Sentencing Commission’s policy

statement is still binding, the Court agrees with its counterpart in the Eastern District of

Washington that the present circumstances constitute “other” extraordinary and compelling



                                                 7
          Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 8 of 9



reasons for compassionate release under the catch-all provision in Application Note 1(D). See

Gonzalez, 2020 WL 1536155, at *2. Mr. Lopez’s underlying conditions also constitute “serious

physical or medical condition[s]” that “substantially diminish[] [his] ability… to provide self-care

within the environment of a correctional facility” because they compromise his ability to

effectively defend himself against infection and resulting complications if he is exposed to

COVID-19. See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii). And to the extent that the Sentencing

Commission’s policy statement is no longer applicable, the Court finds that Mr. Lopez’s present

situation constitutes “extraordinary and compelling reasons” for compassionate release within the

plain meaning of § 3528(c)(1)(A). See Rodriguez, 2020 WL 1627331, at *1.

       The Court further finds that reducing Mr. Lopez’s term of imprisonment to time served and

ordering that he spend the approximately nine months remaining on his custodial sentence in home

confinement is supported by the factors set forth in 18 U.S.C. § 3553(a). The offense in this case

was undoubtedly serious: Mr. Lopez’s distribution of oxycodone and fentanyl pills endangered the

community at a time when the country was facing a crisis of opioid addiction, overdose, and death.

The Court also remains troubled by Mr. Lopez’s lengthy history of offenses which resulted in a

criminal history category of V, the second highest criminal history category under the Guidelines.

See Doc. 33 at ¶¶ 45–64. However, the Court ultimately believes that keeping Mr. Lopez

incarcerated in Otero County for the final nine months of his sentence, a portion of which he will

likely spend in quarantine as the facility works to contain the spread of COVID-19, would fail to

meaningfully advance the purposes of sentencing. Instead, the Court believes that placing Mr.

Lopez in home confinement for the same time period will continue to impose just punishment for

his offenses by restricting his liberty while also reducing the risk to his health posed by COVID-

19, a risk that the Court did not anticipate and to which it certainly did not intend to expose Mr.



                                                 8
          Case 1:18-cr-02846-MV Document 58 Filed 05/14/20 Page 9 of 9



Lopez when it sentenced him in November of last year.

       Finally, the Court finds that Mr. Lopez’s compassionate release will not pose a “danger to

the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” See

U.S.S.G. § 1B1.13(2). To ensure Mr. Lopez’s compliance with the imposed period of home

confinement, the Court will place him on location monitoring. Because home confinement is

considered a special condition of supervised release, Mr. Lopez will also be under the supervision

of United States Probation Office and this Court will retain the ability to place him back into

custody in the event that he violates any of the conditions of his supervised release. See 18 U.S.C.

§ 3583(e)(3).

                                         CONCLUSION

       For the reasons stated above, Mr. Lopez’s Motion for Compassionate Release [Doc. 50] is

hereby GRANTED. Exercising its authority under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

the First Step Act of 2018, the Court will reduce Mr. Lopez’s term of imprisonment to time served

and modify his conditions of supervised release to include nine months of home detention with

location monitoring using RF technology, at his mother’s residence. An amended judgment

reflecting Mr. Lopez’s modified sentence and conditions of supervised release will be

forthcoming.



ENTERED this 14th day of May, 2020.




                                                     The Honorable MARTHA VÁZQUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
